Citation Nr: 0121201	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a throat disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder of 
the feet, including athlete's feet.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder of 
the feet, including athlete's feet, as attributable to 
exposure to herbicides in service.

4.  Entitlement to service connection for a chronic stomach 
disorder, other than peptic ulcer disease.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

In April 1987, the Board of Veterans' Appeals (Board) denied 
service connection for a throat disorder and a skin disorder 
of the feet, including athlete's feet.  The issue of a skin 
disorder was denied on a direct basis and due to Agent 
Orange.  

By rating action in March 1988 the RO denied service 
connection for peptic ulcer disease.  Service for a stomach 
disorder secondary to service connected PTSD was denied by 
the RO in January 1991.  The veteran and his representative 
were notified of these decisions and did not appeal.  

By rating action in October 1995, the RO found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for a throat disorder and an ulcer 
disorder.  The veteran and his representative were notified 
of this decision and did not appeal.  

In September 1997, the Board denied service connection for a 
skin disorder, including a skin condition of the feet, on a 
direct basis and due to Agent Orange.  The Board's de novo 
review of the claim was based on the fact that there had been 
changes in VA laws and regulations pertaining to Agent Orange 
since the April 1987 Board decision.  The Board also noted 
that the veteran's claim encompassed a skin disorder of the 
entire body, including his feet.  Thus, warranting a de novo 
review of the issue.  

This matter comes before the Board on appeal from a March 
1999 decision by the RO which, in part, denied service 
connection for a stomach disorder, other than peptic ulcer 
disease, and found that new and material evidence had not 
been submitted to reopen the claims of service connection for 
a throat disorder and a skin disorder of the feet, including 
athlete's feet.  A personal hearing before the undersigned 
member of the Board, Iris S. Sherman was held in Washington, 
D.C. in February 2001.  At the hearing, the veteran indicated 
that his stomach condition was diagnosed as "gastritis"  As 
service connection was not denied previously for gastritis, 
the Board will address this issue on a de novo basis as done 
by the RO.

The Board notes that the Statement of the Case (SOC) issued 
in July 1999 included the issue of an increased rating for 
service-connected PTSD.  Although the RO denied an increased 
rating for PTSD in March 1999, the veteran never raised this 
issue nor did he address it in his notice of disagreement 
(NOD) or in his Substantive Appeal.  In those documents, the 
veteran specifically identified the issues to which he 
disagreed, which did not include an increased rating for 
PTSD.  Furthermore, at the personal hearing in February 2001, 
the veteran identified the issues on appeal as those listed 
on the first page of this decision.  However, at the hearing, 
the representative stated that the veteran wanted to file a 
claim for an increased rating for PTSD and requested that the 
issue be referred to the RO.  This issue is not inextricably 
intertwined with the issues on appeal and is not in appellate 
status.  Accordingly, the issue will not be addressed in this 
decision.  However, the issue of an increased rating for PTSD 
is referred to the RO for appropriate action.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a skin 
condition of the feet, including athlete's feet, as 
attributable to herbicide exposure is contained in the Remand 
section of this decision.  This issue is not ripe for 
appellate review.



FINDINGS OF FACT

1.  Service connection for a throat disorder was last denied 
by the RO in October 1995.  

2.  The additional evidence received since the October 1995 
rating decision is either cumulative of evidence already of 
record or is not so significant that it must be considered 
with all the evidence of record.  

3.  Service connection for a skin disorder of the feet, 
including athlete's feet was last denied by the Board in 
September 1997.  

4.  The additional evidence received since September 1997 is 
either cumulative of evidence already of record or is not so 
significant that it must be considered with all the evidence 
of record.  

5.  A chronic stomach disorder was not present in service or 
until many years after service, and there is no evidence that 
any current stomach disorder is related to service.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that denied service 
connection for a throat disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection a throat disorder.  38 
U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2001); C.F.R. 
§§ 3.156(a), 20.1105 (2000).  

3.  The September 1997 Board decision which denied service 
connection for a skin disorder of the feet is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2000).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for a skin disorder of 
the feet, including athlete's feet.  38 U.S.C.A. §§ 5103A, 
5108 (West 1991 & Supp. 2001); C.F.R. §§ 3.156(a), 20.1105 
(2000).  

5.  The veteran does not have a stomach disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen 
for stomach cramps during physical training in July 1968.  
The veteran was given "Bellabarb."  In July 1969, the 
veteran was seen for a sore throat.  An examination at that 
time revealed red, hypertrophied tonsils without exudate or 
adenopathy.  The impression was viral upper respiratory 
infection.  When seen the following day, the veteran's 
symptoms included exudate and adenopathy.  The impression was 
strep throat or possible mumps.  The veteran was given 
Tinactin for athlete's foot in October 1970.  The service 
medical records are silent for any additional treatment or 
diagnosis for any throat, stomach, or foot problems during 
service.  The veteran's separation examination in December 
1970 showed his throat, feet, and abdomen and viscera were 
normal.  

A physical examination report for enlistment into the Army 
Reserves in March 1975 show no abnormalities of the skin, 
feet, throat, or abdomen.  

On his original application for VA compensation benefits, 
received in May 1985, the veteran made no mention of any 
stomach problems.  

On a VA examination for Agent Orange in March 1985, the 
veteran reported that he frequently had epigastric pain and 
cramping.  Examination of the veteran's abdomen was normal.  

VA outpatient records associated with the claims file in May 
1985 show that the veteran was seen for stomach problems in 
January 1985.  At that time, the veteran reported that he had 
epigastric pain for the past two to three years.  He also 
reported that UGI studies one year earlier showed no evidence 
of peptic ulcer disease (PUD).  The impression was possible 
PUD.  

Copies of treatment records received in June 1985 show that 
the veteran was hospitalized at a private medical facility 
for acute bronchitis in August 1971.  Other than a slightly 
inflamed throat, no pertinent skin or throat complaints or 
abnormalities were noted.  

A letter from P. H. Cook, M.D., dated in May 1985 and 
received in June 1985, reflects that the veteran was treated 
for dermatophytosis of the feet from January to March 1975.  

VA outpatient records associated with the claims file in July 
1985 show the veteran was seen for epigastric pain in March 
1985.  A gallbladder series showed marked irritability and 
spasm of the duodenal bulb suggestive of a possible peptic 
ulcer disease.  The assessment was possible peptic ulcer 
disease.  

On VA dermatology examination in July 1985, the veteran 
reported a history of foot problems since service in Vietnam.  
The diagnoses included tinea pedis and tinea cruris.  

A VA fee basis examination of the veteran's throat in June 
1985, associated with the claims file in September 1985, 
showed no abnormalities of the throat.  

By rating action in November 1985, the RO denied service 
connection for a throat disorder and a skin disorder of the 
feet, including athlete's feet.  The skin disorder was denied 
on a direct basis and due to Agent Orange.  

A VA outpatient report associated with the claims file in 
March 1986, shows the veteran's abdomen was soft and not 
tender.  The diagnoses included possible peptic ulcer 
disease.  (Similar findings and diagnosis were noted on 
numerous VA outpatient reports from 1985 to 1999.  None of 
the reports offer any opinion as to the etiology of the 
veteran's stomach problems.)  

A decision by the Board in April 1987 denied service 
connection for a throat disorder and a skin disorder of the 
feet, including athlete's feet on a de novo basis.  In that 
decision, the Board made the following findings of fact:  

1.  A chronic throat disorder was not 
demonstrated in service.  

2.  A chronic skin disorder of the feet, 
including athlete's foot, was not 
demonstrated in service.  

3.  Recognized residuals of exposure to 
Agent Orange are not currently shown.  

Based upon these findings of fact the Board reached the 
following pertinent conclusions of law:  

1.  A chronic throat disorder was not 
incurred in or aggravated by active 
service.  (38 U.S.C. § 310; 38 C.F.R. 
§ 3.102).  

2.  A chronic skin disorder of the feet, 
including athlete's foot, was not 
incurred in or aggravated by active 
service.  (38 U.S.C. § 310; 38 C.F.R. 
§ 3.102).  

3.  Recognized residuals of exposure to 
Agent Orange were not incurred in or 
aggravated by active service.  (38 U.S.C. 
§ 310; 38 C.F.R. §§ 3.102, 3.311a).  

The veteran and his representative were provided a copy of 
the above Board decision.  

A VA outpatient report in March 1987 included the diagnosis 
of gastritis.  No abnormal findings were noted on examination 
at that time.  The same assessment was offered on a VA 
outpatient report in July 1987.  

By rating action in July 1988, service connection was denied 
for peptic ulcer disease.  The veteran and his representative 
were notified of this decision and did not appeal.  

A VA outpatient report in February 1990 noted some GI 
bleeding associated with the veteran's peptic ulcer disease.  
Similar findings were noted on several outpatient reports 
from July to October 1990.  

By rating action in January 1991 the RO, in part, denied 
service connection for stomach ulcers secondary to service-
connected post-traumatic stress disorder (PTSD).  The veteran 
and his representative were notified of this decision and did 
not appeal.  

By rating action in December 1994, the RO denied service 
connection for a skin disorder due to Agent Orange.  The de 
novo review was initiated as a result of the Agent Orange Act 
of 1991.  The veteran perfected an appeal to this decision in 
May 1995.  

By rating action in October 1995, the RO, in part, denied the 
veteran's request to reopen the claim of service connection 
for a throat disorder.  The veteran and his representative 
were notified of this decision and did not appeal.  

A decision by the Board in September 1997 denied service 
connection for a skin disorder, including a skin disorder of 
the feet on a direct basis and due to exposure to Agent 
Orange.  The Board's de novo review was due to changes in VA 
laws and regulations pertaining to Agent Orange claims and 
the fact that the veteran's claim was for a skin disorder of 
his entire body.  In that decision, the Board made the 
following findings of fact:  

1.  The veteran's skin conditions in 
service were acute and transitory, and 
resolved without residual disability.  

2.  The veteran's current skin condition, 
first found many years after service, is 
not related to an incident of service, 
including the treated skin conditions and 
exposure to Agent Orange.  

Based upon these findings of fact the Board reached the 
following pertinent conclusion of law:  

1.  A chronic skin condition was not 
incurred in or aggravated by active 
service, nor may dermatophytosis, tinea 
pedis, and tinea cruris be presumed to 
have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1996 and 61 Fed. Reg. 57586-56589 
(Nov. 7, 1996)).  

The veteran and his representative were provided a copy of 
the above Board decision.  

The assessment on a VA outpatient report in March 1998 
included peptic ulcer disease with history of GI bleeding and 
dyspepsia.  A VA outpatient report in June 1998 shows that 
the veteran was seen for an infection of the toes of both 
feet.  The veteran reported that the infection started three 
months earlier and that ointments had not been very helpful.  
The impression was fungal infection.  

In January 1999, the veteran requested to reopen the claims 
of service connection for a skin disorder of the feet, a 
throat disorder, and a stomach condition.  The veteran 
provided copies of his service medical records and a 
(duplicate) copy of a May 1985 letter from Dr. Cook.  The 
veteran also provided completed Authorization for Release 
forms with the addresses of Dr. Cook and the VA medical 
facility in Greenville, SC.  

VA outpatient records from VAMC Greenville, SC, (including 
some duplicates) associated with the claims file in February 
1999, show that the veteran was seen on several occasions for 
various medical problems, including stomach complaints and 
foot problems from 1998 to 1999.  

Copies of private medical records received from the veteran 
in February 2001 show that he was seen for complaints of a 
sore throat in June 2000.  The assessment was acute 
pharyngitis.  

The veteran testified before the undersigned member of the 
Board sitting in Washington, DC in February 2001 that he had 
chronic problems with his throat, feet, and stomach since 
service.  The veteran stated that he self-medicated his 
medical problems with over-the-counter medications between 
1971 and 1985, when he sought medical attention from the VA.  
The veteran testified that none of the doctors who treated 
him for the disabilities at issue on appeal have ever 
reviewed his medical records or offered an opinion as to the 
etiology of his throat, foot, or stomach problems.  (T p. 5 & 
10).  



New & Material - In General

As noted above, service connection for a skin disorder of the 
feet was last denied by the Board in September 1997.  Service 
connection for a throat disorder was denied by the Board in 
April 1987, and the veteran's claim to reopen was denied by 
the RO in October 1995.  Because the present appeals do not 
arise from an original claim, but rather from an attempt to 
reopen claims which were denied previously, the Board must 
bear in mind the important distinctions between those two 
types of claims.  In order to reopen a claim which has been 
previously finally denied, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefined and expanded the 
obligations of VA with respect to the duty-to-assist.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), as codified in 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  It is apparent that the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA.  All 
pertinent VA treatment records have been obtained in 
connection with the development of this claim.  The veteran 
has not alleged the presence of any private medical records 
which would be relevant to the claims at issue on appeal.  
Through past actions of the RO, the veteran has been informed 
of the laws and regulations governing the issues on appeal, 
including what constitutes new and material evidence to 
reopen a previous and final denied claim.  The veteran has 
been afforded the opportunity to present evidence and offered 
testimony in support of his claims at a personal hearing 
before the undersigned member of the Board.  A copy of the 
hearing transcript was associated with the claims folder.  No 
additional evidence is outstanding that could possibly change 
the factual basis of this decision.  Thus, no prejudice to 
the veteran would result from the Board's consideration of 
this case, despite the fact that the RO has not been afforded 
the opportunity to consider whether any additional 
notification or development actions are required under the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 , 393-94 (1993).  
Consequently, the Board finds that no further RO development 
of the issues on appeal is necessary.  

Throat & Skin Disorders

In the instant case, the additional evidence pertaining to 
the veteran's throat and skin disorder of the feet are 
essentially cumulative and redundant of information 
considered previously.  The report from Dr. Cook and the 
veteran's service medical records were reviewed previously.  
The additional VA outpatient records and private 
hospitalization report merely shows continued treatment for 
the same throat and foot problems.  Moreover, the reports do 
not medically link the veteran's current throat or foot 
problems to service.  As a whole, the additional medical 
evidence does not offer any new or probative information or 
medically link the veteran's current throat or skin problems 
of the feet, to military service.  Thus, the additional 
medical reports are not material.  

As to the veteran's testimony, lay persons are not competent 
to offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings or opinion that the veteran's throat or skin 
disorder of the feet is related to service.  Importantly, at 
the hearing before the Board, the veteran indicated no doctor 
had attributed a diagnosis to his throat complaints.  (T-11).  
Accordingly, a basis to reopen the claims of service 
connection for a throat or skin disorder of the feet has not 
been presented.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2000) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Stomach Disorder

As noted above, service connection was denied for peptic 
ulcer disease by the RO in March 1988, and for a stomach 
disorder secondary to service-connected PTSD by the RO in 
January 1991.  These rating actions are now final and can be 
reopened only with the submission of new and material 
evidence.  

However, in the instant case, the issue now before the Board 
is whether the veteran has a stomach disorder, other than 
peptic ulcer disease, which is related directly to military 
service.  The veteran asserts that he was treated for stomach 
problems in service and that he has had chronic stomach 
problems ever since.  

The evidence of record shows that the veteran was seen for 
stomach cramps on one occasion in service while participating 
in physical training.  No specific findings or diagnosis was 
noted at that time.  The service medical records are silent 
for any further complaints or diagnosis of a chronic stomach 
disorder during the veteran's 21/2 years of remaining service.  
The veteran made no mention of any stomach problems at the 
time of his separation examination in December 1970, and no 
pertinent abnormalities were noted at that time.  
Furthermore, the veteran made no mention of any stomach 
problems on his original application for VA compensation 
benefits received in May 1985, more than 14 years after his 
discharge from service.  In fact, when first treated by VA 
for stomach problems in January 1985 (the treatment records 
were associated with the claims file subsequent to receipt of 
his application for service connection), the veteran reported 
that he had epigastric pain for about two to three years, and 
that UGI studies a year earlier revealed no evidence of PUD.  

There is no evidence contained in the claims folder, other 
than the veteran's contentions, which would tend to establish 
a medical link between his current stomach problems and 
military service.  The veteran, as a layman, is not competent 
to provide an opinion regarding medical causation or 
etiology.  See Espiritu.  In rating decision of March 1999, 
the veteran was told that his claim could not be granted 
because there was no evidence showing that his current 
stomach problems were incurred or aggravated during service 
which was more than 25 years previously.  The veteran has not 
provided such evidence.  In addition, at the hearing before 
the undersigned, the veteran noted that no physician had 
related any current stomach condition in service.  Inasmuch 
as there is no evidence of a chronic stomach disorder in 
service and there is no medical evidence that any current 
chronic stomach condition had its onset in service, the Board 
finds that there is no basis to grant service connection for 
a chronic stomach disorder.  Should medical evidence of the 
presence of a chronic stomach disorder related to service 
become available, the veteran is encouraged to submit such 
evidence to the RO and request that his claim be reopened.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a throat disorder, the 
appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a skin disorder of the 
feet, including athlete's feet, the appeal is denied.  

Service connection for a stomach disorder is denied.  


REMAND

At the hearing on appeal, the veteran and his representative 
argued that the skin condition of his feet may be 
attributable to exposure to herbicides in service.  The RO 
has not considered the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a skin condition of the veteran's feet, to 
include Athlete's feet, due to herbicide exposure.  In 
Douglas v. Derwinski, 2 Vet. App. 435, (1992), the Court held 
that the VA is required to consider a claim based on all 
bases raised by the veteran.  

The RO's attention is directed to the Board's discussion 
above of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO should 
assure that the requirements of this Act are met.

Accordingly, the claim must be Remanded for due process 
reasons.

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
including VA medical personnel, who 
treated the veteran for any skin 
condition of the feet attributable to 
herbicide exposure in recent years.  
After securing the necessary release, the 
RO should obtain these records.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  
Any additional development deemed 
warranted should be accomplished.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response, and the case should then be 
returned to the Board for completion of 
appellate review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to complete procedural 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

